 



Exhibit 10.4

ROGER E. DAVIDSON

WILD OATS MARKETS, INC.

EQUITY INCENTIVE PLAN
ROGER E. DAVIDSON — WILD OATS MARKETS, INC.

EQUITY INCENTIVE PLAN
1. Purpose. The purpose of this Roger E. Davidson — Wild Oats Markets, Inc.
Equity Incentive Plan (the “Plan”) is to induce Roger E. Davidson to enter
employment with, and to aid Wild Oats Markets, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), in retaining,
motivating and rewarding Roger E. Davidson, to provide for equitable and
competitive compensation opportunities, and promote the creation of long-term
value for stockholders by closely aligning the interests of Roger E. Davidson
with those of stockholders.
2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
(a) “Annual Limit” shall have the meanings specified in Section 5(b).
(b) “Award” means any Option granted to Participant under the Plan.
(c) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to such spouse’s written consent.
(d) “Board” means the Company’s Board of Directors.
(e) “Change in Control” has the meanings specified in Section 9.
(f) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.
(g) “Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more “Outside Directors” in accordance with Code
Section 162(m), or solely of two or more “Non-Employee Directors”, in accordance
with Rule 16(b)-3 of the Exchange Act. No action of the Committee shall be void
or deemed to be without authority due to the failure of any member, at the time
the action was taken, to meet any qualification standard set forth in the
Committee Charter or the Plan. The full Board may perform any function of the
Committee hereunder, in which case the term “Committee” shall refer to the
Board.
(h) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).

 

- 1 -



--------------------------------------------------------------------------------



 



(i) “Dividend Equivalent” means a right, granted under this Plan, to receive
cash, Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock.
(j) “Effective Date” means the effective date specified in Section 11(q).
(k) “Eligible Person” has the meaning specified in Section 5.
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.
(m) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the closing sales price for such Stock (or
the closing bid, if no sales were reported) as quoted on the NASDAQ National
Market or the NASDAQ SmallCap Market or any other established stock exchange, as
applicable, on the last market trading day prior to the day of determination or
grant, as reported in the Wall Street Journal or such other source as the Board
deems reliable. Fair Market Value relating to the determination of the exercise
price or base price of any Non-409A Option or SAR (that does not provide for a
deferral of compensation) shall be made consistent with the requirements under
Code Section 409A.
(n) “409A Awards” means Awards that constitute a deferral of compensation under
Code Section 409A and regulations thereunder. “Non-409A Awards” means Awards
other than 409A Awards. Although the Committee retains authority under the Plan
to grant Options, SARs and Restricted Stock on terms that will qualify those
Awards as 409A Awards, Options, SARs exercisable for Stock, and Restricted Stock
are intended to be Non-409A Awards unless otherwise expressly specified by the
Committee.
(o) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.
(p) “Option” means a right, granted under this Plan, to purchase Stock.
(q) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).
(r) “Participant” means Roger E. Davidson, after he has been granted an Award
under the Plan which remains outstanding, even if no longer an Eligible Person.
(s) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments.
(t) “Preexisting Plan” — INTENTIONALLY DELETED.
(u) “Restricted Stock” means Stock granted under this Plan which is subject to
certain restrictions and to a risk of forfeiture.
(v) “Restricted Stock Unit” or “RSU” means a right, granted under this Plan, to
receive Stock or other Awards or a combination thereof at the end of a specified
deferral period.
(w) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

 

- 2 -



--------------------------------------------------------------------------------



 



(x) “Stock” means the Company’s Common Stock, par value $0.001 per share, and
any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 11(c).
(y) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).
3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to
participate; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto (including
outstanding Awards); to construe and interpret the Plan and Award documents and
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee may deem necessary
or advisable for the administration of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 11(b) and other persons
claiming rights from or through a Participant, and stockholders. The foregoing
notwithstanding, the Board shall perform the functions of the Committee for
purposes of granting Awards under the Plan to members of the Committee.
(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate to officers or managers of the Company or any
subsidiary, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent (i) that such
delegation will not result in the loss of an exemption under Rule 16b-3 for
Awards granted to Participants subject to Section 16 of the Exchange Act in
respect of the Company and will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify, and (ii) permitted under Section 157 and other applicable provisions of
the Delaware General Corporation Law.
(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary, the Company’s independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee,
any person acting pursuant to authority delegated by the Committee, and any
officer or employee of the Company or a subsidiary acting at the direction or on
behalf of the Committee or a delegee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.

 

- 3 -



--------------------------------------------------------------------------------



 



4. Stock Subject To Plan.
(a) Overall Number of Shares Available for Delivery. Subject to adjustments
pursuant to the provisions of Section 11(c) below, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be the sum of 100,000 shares. Any shares of Stock delivered under the
Plan shall consist of authorized and unissued shares or treasury shares.
(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments in accordance with
this Section  4(b). Shares that are potentially deliverable under an Award under
the Plan that are canceled, expired, forfeited, settled in cash or otherwise
terminated without a delivery of such shares to the Participant will not be
counted as delivered under the Plan.
5. Eligibility; Per-Person Award Limitations.
(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means Roger E. Davidson, who has
been offered employment by the Company or a parent or subsidiary, provided that
Roger E. Davidson may not receive any payment or exercise any right relating to
an Award until such person has commenced employment with the Company or a
subsidiary. An employee on “leave of absence” (as such term is defined in the
Company’s employee handbook or, if no such definition exists, as otherwise
defined by the Committee in its discretion) may be considered as still in the
employ of the Company or a parent or subsidiary for purposes of eligibility for
participation in the Plan, if so determined by the Committee.
(b) Per-Person Award Limitations. In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards under each of
Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) relating to up to his or her
Annual Limit (such Annual Limit to apply separately to the type of Award
authorized under each specified subsection, except that the limitation applies
to Dividend Equivalents under Section 6(g) only if such Dividend Equivalents are
granted separately from and not as a feature of another Award). A Participant’s
Annual Limit, in any year during any part of which the Participant is then
eligible under the Plan, shall equal 500,000 shares plus the amount of the
Participant’s unused Annual Limit relating to the same type of Award as of the
close of the previous year, subject to adjustment as provided in Section 11(c).
In the case of an Award which is not valued in a way in which the limitation set
forth in the preceding sentence would operate as an effective limitation
satisfying applicable law (including Treasury Regulation 1.162-27(e)(4)), an
Eligible Person may not be granted Awards authorizing the earning during any
calendar year of an amount that exceeds the Eligible Person’s Annual Limit,
which for this purpose shall equal $1 million plus the amount of the Eligible
Person’s unused cash Annual Limit as of the close of the previous year (this
limitation is separate and not affected by the number of Awards granted during
such calendar year subject to the limitation in the preceding sentence). For
this purpose, (i) “earning” means satisfying performance conditions so that an
amount becomes payable, without regard to whether it is to be paid currently or
on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, and (ii) a Participant’s Annual Limit is used
to the extent an amount or number of shares may be potentially earned or paid
under an Award, regardless of whether such amount or shares are in fact earned
or paid.
6. Specific Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject

 

- 4 -



--------------------------------------------------------------------------------



 



to Section 11(k). The Committee shall require the payment of lawful
consideration for an Award to the extent necessary to satisfy the requirements
of the Delaware General Corporation Law, and may otherwise require payment of
consideration for an Award except as limited by the Plan.
(b) Options. The Committee is authorized to grant Options to Participant on the
following terms and conditions:

  (i)  
Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that, notwithstanding anything contained herein to the
contrary such exercise price shall be (A) fixed as of the grant date, and
(B) not less than the Fair Market Value of a share of Stock on the date of grant
of such Option. Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a subsidiary, or with which the Company
or a subsidiary combines may be granted with an exercise price per share of
Stock other than as required above.
    (ii)  
Option Term; Time and Method of Exercise. The Committee shall determine the term
of each Option, provided that in no event shall the term of any Option exceed a
period of ten years from the date of grant. The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part. The basis for determining the vesting and
exercisability of an option will be the passage of a specific period of time or
the occurrence or non-occurrence of certain specific events (which may include,
but is not limited to, the achievement of performance goals or future service
requirements) or a combination thereof. In addition, the Committee shall
determine the methods by which such exercise price may be paid or deemed to be
paid and the form of such payment (subject to Sections 11(k) and 11(l)),
including, without limitation, cash, Stock (including by delivery of Stock or
withholding Stock deliverable upon exercise, if such payment feature will not
result in additional accounting expense to the Company), other Awards or awards
granted under other plans of the Company or any subsidiary, or other property
(including through broker-assisted “cashless exercise” arrangements, to the
extent permitted by applicable law), and the methods by or forms in which Stock
will be delivered or deemed to be delivered in satisfaction of Options to
Participants (including, in the case of 409A Awards, deferred delivery of shares
subject to the Option, as mandated by the Committee, with such deferred shares
subject to any vesting, forfeiture or other terms as the Committee may specify).
Stock delivered hereunder shall be valued at Fair Market Value on the day prior
to remittance of the Stock.
    (iii)  
ISOs. The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Code Section 422, including but not limited to that to
the extent that the aggregate Fair Market Value (determined at the time of
grant) of ISOs granted are exercisable for the first time by any Participant
during any calendar year under all plans of the Company and its parent and
subsidiaries exceeds the dollar limit stated in Code Section 422, the ISO or
portion thereof which exceed the limit (according to the order in which they
were granted) shall be treated as nonqualified stock options.
    (iv)  
Repricing. Notwithstanding anything in this Plan to the contrary, without the
approval of stockholders, the Committee will not amend or replace previously
granted Options in a transaction that constitutes a “repricing,” as such term is
used in Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange or Nasdaq National Market (as then applicable) or Item 402(i)(1) of
Regulation S-K of the Exchange Act.
    (v)  
Termination of Employment or Relationship. In the event a Participant’s
continuous status as an employee, director, advisor or consultant terminates
(other than upon the Participant’s death or Disability), the Participant may
exercise his/her Options to the

 

- 5 -



--------------------------------------------------------------------------------



 



     
extent then exercisable on the date of termination, but only within such period
of time ending on the earlier of: (A) the date 90 days after the termination of
the Participant’s current continuous service, or (B) or such longer or shorter
period specified in the Award agreement, or (C) the expiration of the Award as
specified in the Award agreement.

  (vi)  
Death or Disability. In the event a Participant’s continuous status as an
employee, director, advisor or consultant terminates upon the Participant’s
death or Disability, the Participant may exercise his/her Options to the extent
then exercisable on the date of termination, but only within such period of time
ending on the earlier of: (A) the date 180 days after the termination of the
Participant’s current continuous service for Disability, and one year after
termination for death, or (B) or such longer or shorter period specified in the
Award agreement, or (C) the expiration of the Award as specified in the Award
agreement. Unless otherwise defined in an Award agreement, “Disability” means
the Participant is actually receiving benefits under a separate disability plan
maintained by the Company or its subsidiary.
    (vii)  
Earlier Forfeiture. A Participant’s right to exercise Options may terminate
earlier as provided under Section 10 below.
    (viii)  
Section 16. A Participant’s Award agreement may provide that if the exercise of
the Option following the termination of the Participant’s continuous status as
an employee, director, or consultant (other than upon the Participant’s death or
Disability) would result in liability under Section 16(b) of the Exchange Act,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option set forth in the Award agreement, or (ii) the tenth (10th) day
after the last date on which such exercise would result in such liability under
Section 16(b) of the Exchange Act.

7. Performance Awards. INTENTIONALLY DELETED.
8. Certain Provisions Applicable To Awards.
(a) Stand-Alone, Additional, and Tandem Awards. Awards granted under the Plan
may, in the Committee’s discretion, be granted either alone or in addition to,
in tandem with, or in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any subsidiary, or any business
entity acquired by the Company or a subsidiary, or any other right of a
Participant to receive payment from the Company or any subsidiary; provided,
however, that a 409A Award may not be granted in tandem with a Non-409A Award.
Awards granted in addition to or in tandem with other Awards or awards may be
granted either as of the same time as or a different time from the grant of such
other Awards or awards. Notwithstanding anything in this Section 8(a) to the
contrary, in no event may Options or SARs be exchanged for Awards of the same or
different type in a manner that would violate the provisions of Section 303A.08
of the Listed Company Manual of the New York Stock Exchange or Nasdaq National
Market (as then applicable) or Item 402(i)(1) of Regulation S-K of the Exchange
Act.
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.
(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Sections 11(k) and (l)) and any applicable Award document,
payments to be made by the Company or a subsidiary upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Stock, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Stock in

 

- 6 -



--------------------------------------------------------------------------------



 



connection with such settlement, in the Committee’s discretion or upon
occurrence of one or more specified events, subject to Sections 6(b)(ii), 11(k)
and 11(l). Subject to Section 11(k), installment or deferred payments may be
required by the Committee (subject to Section 11(e)) or permitted at
Participant’s election on terms and conditions established by the Committee.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock. In the case of any 409A
Award that is vested and no longer subject to a risk of forfeiture (within the
meaning of Code Section 83), such Award will be distributed to the Participant,
upon application of the Participant, if the Participant has had an unforeseeable
emergency within the meaning of Code Sections 409A(a)(2)(A)(vi) and
409A(a)(2)(B)(ii), in accordance with Section 409A(a)(2)(B)(ii).
9. Change in Control.
(a) The Committee shall have the discretion to provide that in the event of a
Change in Control (as defined in Section 9(b) below), the following provisions
will apply:

  (i)  
Each outstanding Option or SAR (or such lesser portion of each Option or SAR as
is set forth in an applicable Award agreement) will immediately become
exercisable in full.
    (ii)  
Each outstanding share of Restricted Stock (or such lesser number of shares as
is set forth in an applicable Award agreement) will immediately become free of
the restrictions.
    (iii)  
To the extent provided in an applicable Award agreement, each outstanding other
Award shall be deemed free of restriction and any performance goals shall be
determined to be satisfied to the extent set forth in the Award agreement.
    (iv)  
In the event of a Change in Control that is a merger or consolidation in which
the Company is not the surviving corporation or which results in the acquisition
of substantially all of the Company’s outstanding Stock by a single person or
entity or by a group of persons or entities acting in concert, or in the event
of a sale or transfer of all or substantially all of the Company’s assets (a
“Covered Transaction”), the Committee shall have the discretion to provide for
the termination of all outstanding Options and SARs as of the effective date of
the Covered Transaction; provided, that, if the Covered Transaction follows a
Change in Control or would give rise to a Change in Control, no Option or SAR
will be so terminated (without the consent of the Participant) prior to the
expiration of 20 days following the later of (A) the date on which the Award
became fully exercisable and (B) the date on which the Participant received
written notice of the consummation of a Covered Transaction.

(b) Except as provided in Section 9(c), a “Change in Control” shall be deemed to
have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

  (i)  
any person is or becomes the beneficial owner (as determined under Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates (as determined
under Rule 12b-2 under the Exchange Act) representing 31 percent (31%) or more
of the combined voting power of the Company’s then outstanding securities,
excluding any person who becomes such a beneficial owner in connection with a
Non-Control Merger (as defined in paragraph (iii) below); or

 

- 7 -



--------------------------------------------------------------------------------



 



  (ii)  
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or;
    (iii)  
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation (a “Non-Control Merger”) immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the Company, the entity surviving such
merger or consolidation or any parent thereof; or
    (iv)  
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
(c) To the extent required for purposes of compliance with Section 409A, the
following definition of a “Change in Control” shall apply to Awards subject to
Section 409A. A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

  (i)  
Change in Ownership. Any one person, or more than one person acting as a group
(“Person”), acquires ownership of stock of the Company that, together with stock
held by the Person, constitutes more than 50 percent (50%) of the total fair
market value or total voting power of the stock of the Company. However, if any
Person is considered to own more than 50 percent (50%) of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the Person is not considered to cause a change in the
ownership of the Company (or to cause a change in the effective control of the
Company (within the meaning of paragraph (ii)).
    (ii)  
Change in Effective Control. A change in effective control of the Company occurs
only on the date that either:

  (A)  
Any Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by the Person) ownership of stock of the
Company possessing 35 percent (35%) or more of the total voting power of the
stock of the Company; or

 

- 8 -



--------------------------------------------------------------------------------



 



  (B)  
A majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

  (iii)  
Change in Ownership of a Substantial Portion of the Company’s Assets. The date
that any Person acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by the Person) assets from the Company
that have a total gross fair market value of all of the assets of the Company
immediately prior to the acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.

The determination of whether a “Change in Control” has occurred and the date
consummated, shall be made by the Board, in good faith, consistent with the
requirements of Code Section 409A.
10. Additional Award Forfeiture Provisions.
(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Company, each
Award granted hereunder, shall be subject to the following additional forfeiture
conditions, to which the Participant, by accepting an Award hereunder, agrees.
If any of the events specified in Section 10(b)(i), (ii), (iii), (iv) occurs (a
“Forfeiture Event”), all of the following forfeitures will result:

  (i)  
The unexercised portion of the Option, whether or not vested, and any other
Award not then settled will be immediately forfeited and canceled upon the
occurrence of the Forfeiture Event; and
    (ii)  
The Participant will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by the Participant upon each exercise of
an Option or settlement of an Award that occurred on or after (A) the date that
is six months prior to the occurrence of the Forfeiture Event, if the Forfeiture
Event occurred while the Participant was employed by, or providing services to,
the Company or a subsidiary, or (B) the date that is six months prior to the
date the Participant’s employment by, or service with, the Company or a
subsidiary terminated, if the Forfeiture Event occurred after the Participant
ceased to be so employed or ceased service. For purposes of this Section, the
term “Award Gain” shall mean (i), in respect of a given Option exercise, the
product of (X) the Fair Market Value per share of Stock at the date of such
exercise (without regard to any subsequent change in the market price of shares)
minus the exercise price times (Y) the number of shares as to which the Option
was exercised at that date, and (ii), in respect of any other settlement of an
Award granted to the Participant, the Fair Market Value of the cash or Stock
paid or payable to Participant (regardless of any elective deferral) less any
cash or the Fair Market Value of any Stock or property (other than an Award or
award which would have itself then been forfeitable hereunder and excluding any
payment of tax withholding) paid by the Participant to the Company as a
condition of or in connection such settlement.

(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during Participant’s employment by, or service with, the
Company or a subsidiary, or during the one-year period following termination of
service or employment:

 

- 9 -



--------------------------------------------------------------------------------



 



  (i)  
Participant, acting alone or with others, directly or indirectly, (A) engages,
either as employee, employer, consultant, advisor, or director, or as an owner,
investor, partner, stockholder, licensee or licensor unless Participant’s
interest is insubstantial, in any business in an area or region in which the
Company conducts business at the date the event occurs, which is directly in
competition with a business then conducted by the Company or a subsidiary;
(B) induces any customer, supplier, licensee or licensor of the Company or a
subsidiary, with which the Company or a subsidiary has a business relationship,
to curtail, cancel, not renew, or not continue his or her or its business with
the Company or any subsidiary; or (C) induces, or attempts to influence, any
employee, service provider, licensee or licensor to the Company or a subsidiary
to terminate such employment or service. The Committee shall, in its discretion,
determine which lines of business the Company conducts on any particular date
and which third parties may reasonably be deemed to be in competition with the
Company. For purposes of this Section 10(b)(i), a Participant’s interest as a
stockholder is insubstantial if it represents beneficial ownership of less than
five percent of the outstanding class of stock, and a Participant’s interest as
an owner, investor, or partner is insubstantial if it represents ownership, as
determined by the Committee in its discretion, of less than five percent of the
outstanding equity of the entity;
    (ii)  
Participant discloses, uses, sells, or otherwise transfers, except in the course
of employment with or other service to the Company or any subsidiary, any
confidential or proprietary information of the Company or any subsidiary,
including but not limited to information regarding the Company’s current and
potential customers, organization, employees, finances, and methods of
operations and investments, so long as such information has not otherwise been
disclosed to the public or is not otherwise in the public domain (other than by
Participant’s breach of this provision), except as required by law or pursuant
to legal process, or Participant makes statements or representations, or
otherwise communicates, directly or indirectly, in writing, orally, or
otherwise, or takes any other action which may, directly or indirectly,
disparage or be damaging to the Company or any of its subsidiaries or their
respective officers, directors, employees, advisors, businesses or reputations,
except as required by law or pursuant to legal process;
    (iii)  
Participant fails to cooperate with the Company or any subsidiary in any way,
including, without limitation, by making himself or herself available to testify
on behalf of the Company or such subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary in any way, including, without limitation,
in connection with any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the Company or such subsidiary, as reasonably requested; or
    (iv)  
Participant is terminated for cause, as determined by the Company. “Cause” shall
include but not be limited to negligence in the performance of duties and
misconduct, including acts of moral turpitude.

(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not, solely by reason of such
incorporation, thereby prohibited from engaging in any activity, including but
not limited to competition with the Company and its subsidiaries. Rather, the
non-occurrence of the Forfeiture Events set forth in Section 10(b) is a
condition to the Participant’s right to realize and retain value from his or her
compensatory Options and Awards, and the consequence under the Plan if the
Participant engages in an activity giving rise to any such Forfeiture Event are
the forfeitures specified herein. The Company and Participant shall not be
precluded by this provision or otherwise from entering into other agreements
concerning the subject matter of Sections 10(a) and 10(b).

 

- 10 -



--------------------------------------------------------------------------------



 



11. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, except as
provided in Section 9 or as required for compliance under Code Section 409A, the
Company shall take or cause to be taken no action, and shall undertake or permit
to arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary thereof), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Awards and other rights (other than ISOs and
SARs in tandem therewith) may be transferred to one or more transferees during
the lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee, subject to any terms and conditions
which the Committee may impose thereon (which may include limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission), provided, however,
that no such transfer may occur for consideration. A Beneficiary, transferee, or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate and, in the case of any outstanding Award, necessary to
prevent dilution or enlargement of Participant’s rights, then the Committee
shall, in an equitable manner as determined by the Committee, adjust any or all
of (i) the number and kind of shares of Stock which may be delivered in
connection with Awards granted thereafter, (ii) the number and kind of shares of
Stock by which annual per-person Award limitations are measured under Section 5,
(iii) the number and kind of shares of Stock subject to or deliverable in
respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award or, if deemed appropriate, the Committee
may make provision for a payment of cash or property to the holder of an
outstanding Option (subject to Section 11(l)) or other Award. In addition, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Awards (including Performance Awards and performance
goals and any hypothetical funding pool relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, any subsidiary or other business
unit, or the financial statements of the Company or any subsidiary, or in
response to changes in

 

- 11 -



--------------------------------------------------------------------------------



 



applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any subsidiary or business unit thereof, performance of
comparable organizations, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant; provided that no
such adjustment shall be authorized or made if and to the extent that the
existence of such authority (i) would cause Options, SARs, or Performance Awards
granted under the Plan to Participants designated by the Committee as Covered
Employees and intended to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder, or (ii) would cause the Committee to be deemed to have authority to
change the targets, within the meaning of Treasury
Regulation 1.162-27(e)(4)(vi), under the performance goals relating to Options
or SARs granted to Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.
(d) Tax Provisions.

  (i)  
Withholding. The Company and any subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee, or in satisfaction of other tax obligations.
Other provisions of the Plan notwithstanding, only the minimum amount of Stock
deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, unless withholding of any additional
amount of Stock will not result in additional accounting expense to the Company.
Stock deliverable or withheld hereunder shall be valued at the Fair Market Value
thereof on the day prior to remittance or withholding.
    (ii)  
Required Consent to and Notification of Code Section 83(b) Election. No election
under Section 83(b) of the Code (to include in gross income in the year of
transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.
    (iii)  
Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.



 

- 12 -



--------------------------------------------------------------------------------



 



(e) Plan Amendment, Termination or Other Changes. Except as provided in Section
11(q) of the Plan, the Board may amend, suspend or terminate the Plan or the
Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that:

  (i)  
Any amendment to the Plan shall be submitted to the Company’s stockholders for
approval not later than the earliest annual meeting for which the record date is
at or after the date of such Board action if such stockholder approval is
required by any federal or state law or regulation or the rules of the New York
Stock Exchange or Nasdaq National Market (as then applicable) or any other stock
exchange or automated quotation system on which the Stock may then be listed or
quoted, or if such amendment would materially increase the number of shares
reserved for issuance and delivery under the Plan, and the Board may otherwise,
in its discretion, determine to submit other amendments to the Plan to
stockholders for approval.
    (ii)  
Without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
outstanding Award (for this purpose, actions that alter the timing of federal
income taxation of a Participant will not be deemed material unless such action
results in an income tax penalty on the Participant).
    (iii)  
Without the approval of stockholders, the Committee will not amend or replace
previously granted Options or SARs in a transaction that constitutes a
“repricing,” as such term is used in Section 303A.08 of the Listed Company
Manual of the New York Stock Exchange or Nasdaq National Market (as then
applicable) or Item 402(i)(1) of Regulation S-K of the Exchange Act.

With regard to other terms of Awards, the Committee shall have no authority to
waive or modify any such Award term after the Award has been granted to the
extent the waived or modified term would be mandatory under the Plan for any
Award newly granted at the date of the waiver or modification.
(f) Right of Setoff. The Company or any subsidiary may, to the extent permitted
by applicable law, deduct from and set off against any amounts the Company or a
subsidiary may owe to the Participant from time to time (including amounts
payable in connection with any Award, owed as wages, fringe benefits, amounts
related to Awards which should have, but have not previously been, withheld by
the Company for tax purposes, or other compensation owed to the Participant),
such amounts as may be owed by the Participant to the Company, including but not
limited to amounts owed under Section 10(a), although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 11(f).
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.
(h) Nonexclusivity of the Plan. The creation of the Plan by the Board, or
Committee shall not be construed as creating any limitations on the power of the
Board or a committee thereof to adopt such other incentive arrangements, apart
from the Plan, as it may deem desirable, including incentive arrangements and
awards which do not qualify under Code Section 162(m), and such other
arrangements may be either applicable generally or only in specific cases.

 

- 13 -



--------------------------------------------------------------------------------



 



(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b) and (c),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.
(k) Certain Limitations on Awards to Ensure Compliance with Code Section 409A.
For purposes of this Plan, references to an award term or event (including any
authority or right of the Company or a Participant) being “permitted” under Code
Section 409A mean, for a 409A Award, that the term or event is not intended to
cause the Participant to be liable for payment of interest or a tax penalty
under Code Section 409A and, for a Non-409A Award, that the term or event is not
intended to cause the Award to be treated as subject to Code Section 409A. Other
provisions of the Plan notwithstanding, the terms of any 409A Award and any
Non-409A Award, including any authority of the Company and rights of the
Participant with respect to the Award, shall be limited to those terms permitted
under Code Section 409A, and any terms not permitted under Code Section 409A
shall be automatically modified and limited to the extent necessary to conform
with Code Section 409A, as determined by the Company in good faith. For this
purpose, other provisions of the Plan notwithstanding, the Company shall have no
authority to accelerate distributions relating to 409A Awards in excess of the
authority permitted under Code Section 409A, and any distribution subject to
Code Section 409A(a)(2)(A)(i) (separation from service) to a “key employee” as
defined under Code Section 409A(a)(2)(B)(i), shall not occur earlier than the
earliest time permitted under Code Section 409A(a)(2)(B)(i).
(l) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s discretionary authority
under the Plan (including under Sections 8(c), 11(c) and 11(d)) is limited to
the extent necessary to ensure that any Option or other Award of a type that the
Committee has intended to be subject to fixed accounting with a measurement date
at the date of grant or the date performance conditions are satisfied under APB
25 (or other applicable accounting requirements) shall not become subject to
“variable” accounting solely due to the existence of such authority, unless the
Committee specifically determines that the Award shall remain outstanding
despite such “variable” accounting.
(m) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.
(n) Awards to Participants Outside the United States. INTENTIONALLY DELETED.

 

- 14 -



--------------------------------------------------------------------------------



 



(o) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary, (ii) interfering in any way
with the right of the Company or a subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time (subject to the terms and
provisions of any separate written agreements), (iii) giving an Eligible Person
or Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award or an Option is duly exercised. Except as expressly
provided in the Plan and an Award document, neither the Plan nor any Award
document shall confer on any person other than the Company and the Participant
any rights or remedies thereunder.
(p) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.
(q) Plan Effective Date and Termination. The Plan shall become effective the
business day immediately prior to the date on which Roger E. Davidson commences
employment with the Company. Unless earlier terminated by action of the Board of
Directors as permitted under Section 11(e) of the Plan, the authority of the
Committee to make grants under the Plan shall terminate on the date that is ten
years after the Plan creation, and the Plan will remain in effect until such
time as no Stock remains available for delivery under the Plan or as set forth
above and the Company has no further rights or obligations under the Plan with
respect to outstanding Awards under the Plan.

 

- 15 -